Citation Nr: 0922975	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial rating of greater than 10 
percent for degenerative disc disease (DDD) of the lower 
back.

2. Entitlement to an initial rating of greater than 10 
percent for chondromalcia patella of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk



INTRODUCTION

The Veteran had active duty service from June 1996 to June 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his June 2006, VA form 9, the Veteran elected to have a 
Board hearing at the RO.  In a separate letter in June 2006, 
the Veteran elected to have a formal hearing with a Decision 
Review Officer (DRO) at the RO.  Later, in September 2006, 
the Veteran withdrew his request for a formal DRO hearing.  
However, the Veteran did not explicitly withdraw his request 
for a Board hearing.  In his June 2009, Informal Hearing 
Presentation, the Veteran's representative reiterated the 
Veteran's desire for a Board hearing.  Thus, the case must be 
remanded for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




